Title: From John Adams to George Washington, 10 August 1795
From: Adams, John
To: Washington, George



Dear Sir
Quincy August 10th. 1795

The inclosed Letters No. 6. 7. 8 and 9, especially the last, contain Information of so much Importance that, although they are written in great confidential Freedom from a Son to a Father, I think it my Duty to transmit them to you.
I beg the favour of having them returned to me at your Leisure by the Post.
The unnatural Effervescence against the Treaty which broke out in Boston has made little progress in the Country and is fast evaporating.  What Efforts may be made in the Southern States, We are not yet informed. But as The Faith and Honour both of the President and Senate are clearly pledged, what but a total overthrow both of the constitution and Administration can be aimed at, by the opposition I cannot conceive. With great Respect / and a Strong attachment I have the / Honour to be, Dear Sir your Friend and / Servant

John Adams